Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0015] at page 5, line 10 of the specification as filed recites “a cylinder and.” The aforementioned phrase appears to have a typographical error.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the “support” and “vibration sensors” (see paragraph [0017] line 11 at page 6 of the specification as filed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009229070A to Haneya, Hiroshi et al. (hereinafter “Haneya”) in view of U.S. Patent No. 4,956,999 to Bohannan et al. (hereinafter “Bohannan”).
Note: machine translated document of Haneya is attached to this office action for easier reference.

Regarding Claims 1, 11 and 12, Haneya teaches a damage detection apparatus that detects damage in a structure (see Fig. 1, abstract and paragraphs [0044], [0051] describing determination of soundness of piers 3a, 3b and further indicates a 
an acquisition unit (see analysis device 17 comprising multiple units including a measured natural frequency value calculation unit 89, Fig. 8, see paragraph [0038]) that acquires a dominant frequency from vibration information (see paragraphs [0038] – 0040] describing calculating the natural frequency of each pier based on the collected measurement data from the sensors, thus the natural frequency serving as the dominant frequency) at a plurality of points (see sensors 7a, 7b corresponding to the vibrators 5a, 5b provided at piers 3a, 3b, Fig. 1, see paragraph [0017]);
Even though Haneya teaches the acquisition unit that acquires frequency data from plurality of points as indicated above, Haneya does not explicitly teach the plurality of points being “on the supported object”.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain the data from plurality of points on the supported object, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Haneya as modified above further teaches: 
an identification unit that identifies rigid body vibration information (see paragraphs [0040] – [0045] describing determining soundness of the pier (support) on the basis of a natural frequency (i.e. dominant frequency) which corresponds to 
a determination unit that determines damage in the support based on the identified rigid body vibration information (see structure soundness determination means 97 that determines soundness/deterioration of the structure to be measured (i.e. piers 3a, 3b) as described at paragraph [0044]).  
In addition, Bohannan, in the field of monitoring structural members subject to transient loads, teaches that it is known to acquire data from a plurality of points on the supported object (see Figs. 3 – 5 illustrating sensors such as accelerometers secured on structural members being evaluated, see Col. 12, line 35 – Col. 13 line 45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange plurality of sensors on the supported object of Bohannan into Haneya in order to benefit of sensing the maximum impact of force that is being applied to the structural member/supported object, hence improving overall accuracy and efficiency of the system.

Regarding Claim 2, Haneya as modified above teaches wherein the identification unit identifies the rigid body vibration information based on variation of phases and amplitudes at the dominant frequency at the plurality of points (see paragraph [0050]).  
Regarding Claim 3, Haneya as modified above teaches wherein the identification unit identifies the rigid body vibration information by comparing phases and amplitudes at the dominant frequency at the plurality of points with a phase and an amplitude of the rigid body vibration that has been predetermined (see paragraphs [0043], [0045] and [0050] and steps at Fig. 9, describing amplification degree of the response amplitude for each pier and carrying out the steps involved in the soundness level diagnosis process comprising obtaining corresponding amplitude and phase change).  

Regarding Claim 4, Haneya in view of Bohannan as modified above teaches wherein the rigid body vibration information includes the dominant frequency, a phase at the dominant frequency, and an amplitude at the dominant frequency (see paragraphs [0043], [0045] and [0050] and steps at Fig. 9, of Haneya describing amplification degree of the response amplitude for each pier and carrying out the steps involved in the soundness level diagnosis process comprising obtaining corresponding amplitude and phase change and/or Figs. 2a – 2h and Col. 3, lines 19 – 35 of Bohannan).  

Regarding Claim 5 Haneya as modified above teaches wherein the determination unit determines the damage by comparing the identified rigid body vibration information with the rigid body vibration information acquired in a past reference period in the structure (see paragraphs [0043] – [0045] describing the determination unit determines the soundness level/deterioration when the measured frequency value is smaller than the reference natural frequency value, thus reading on the invention as claimed).  

Regarding Claim 6, Haneya as modified above teaches wherein the determination unit determines the damage based on a degree of change in the identified rigid body vibration information relative to the rigid body vibration information acquired in the reference period in the structure (see paragraphs [0043] – [0045] describing the determination unit determines the soundness level/deterioration when the measured frequency value is smaller than the reference natural frequency value, thus reading on the invention as claimed).  

Regarding Claim 7, Haneya in view of Bohannan as modified above teaches wherein the determination unit determines the damage based on a degree of change in the dominant frequency included in the identified rigid body vibration information relative to the dominant frequency included in the rigid body vibration information acquired in the reference period in the structure (see paragraph [0050 of Haneya and/or see Figs. 2i and 2j of Bohannan illustrating waveforms generated by a structural member in response to a transient load before and after the occurrence of defect, thus reading on the invention as claimed).  

Regarding Claim 8, Haneya in view of Bohannan as modified above teaches wherein the acquisition unit acquires the dominant frequency based on damped free vibration included in the vibration (see analysis device 17 comprising multiple units including a measured natural frequency value calculation unit 89, Fig. 8, see paragraph [0038] of Haneya without any external force that is applied, thus reading on the “damped free Bohannan).  

Regarding Claim 9, Haneya in view of Bohannan as modified above teaches wherein the acquisition unit acquires the dominant frequency based on a magnitude of an amplitude of each frequency component included in the damped free vibration  (see analysis device 17 comprising multiple units including a measured natural frequency value calculation unit 89, Fig. 8, see paragraph [0038] and [0040] – [0045] of Haneya without any external force that is applied, thus reading on the “damped free vibration” as claimed, see applicant’s disclosure at paragraph [0026], see also Figs. 2a – 2j of Bohannan).  

Regarding Claim 10, Haneya in view of Bohannan as modified above teaches wherein the structure includes a plurality of supports, and wherein the damage detection apparatus further comprises an estimation unit that estimates which of the plurality of supports has the damage by comparing pieces of information on the rigid body vibration at the plurality of points with each other (see plurality of supports i.e. piers 3a, 3b of Haneya thus the device of Haneya is capable of estimating the soundness/deterioration of the support by comparing information on the frequency at the plurality of points based on the information from the plurality of sensors that are arranged, see also plurality of sensors of Bohannan at Figs. 3 – 5, thus reading on the invention as claimed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 forms accompanying this office action which includes the following relevant arts:
Caicedo et al. (U.S. 2010/0262390 A1) teaches system and method for modal identification using mobile sensors arranged on the structure under test.
Abe, Masahito et al. (JP 2012242363A) teaches bridge pier soundness evaluation method using acceleration sensors attached to a bridge pier and calculating a cumulative spectrum for estimating a natural frequency on the basis of a dominant frequency analysis.
Lichtenwalner et al. (U.S. 6,006163) teaches damage interrogation method for structural health monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861